1. A person who hires another to write a book, and gives him the description and scope of the work, is not the author. The literary man who writes the book and prepares it for publication is the author, and the copyright is intended to protect him, and not the person who employed him.2. Where the incidents and events of a person’s life were furnished by such person to another, who prepared them for publication, and the copyright was taken out in the name of the )>erson so furnishing such facts, held, that he was not the author, and that a party claiming •as his assignee could not maintain an action for infringement.[The points stated as above are taken from Law, Dig. 174, 642. Nowhere more fully reported; opinion not now accessible.]